Citation Nr: 1741239	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for spinal stenosis, claimed as low back condition.

2.  Entitlement to service connection for residuals of asbestos exposure, to include chronic obstructive pulmonary disease (COPD), oral/throat/lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to September 1951.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the issues as shown on the title page based on the evidence and the Veteran's contentions.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to comply with VA's duty to assist. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

Low Back Condition

The Veteran seeks service connection for a low back condition.  In his June 2015 substantive appeal, the Veteran reported that he fell 8 feet from a ladder while in-service.  VA treatment records reflect complaints of chronic back pain and a diagnosis of spinal stenosis.  The Veteran has not been afforded an examination in relation to his low back condition.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, treatment records indicate that the Veteran receives care from private clinicians including Drs. Dalton, Boone, and King.  The Veteran's January 2015 correspondence also indicates that he saw Drs. Hayes and White for his back complaints.  On remand, any relevant records from these private clinicians should be obtained if possible.  38 U.S.C.A. § 5103A (c) (West 2015).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Residuals of Asbestos Exposure

The Veteran seeks service connection for residuals of asbestos exposure including COPD and oral/throat/lung cancer. 

The Veteran asserts that his duties onboard the U.S.S. Fechteler directly exposed him to asbestos.  See January 2015 correspondence; June 2015 substantive appeal; March 2017 Brief.  Specifically, the Veteran reports that his duties included the removal of asbestos wrapping and wearing of asbestos suits.  The RO has classified the Veteran's military occupational specialty (machinist's mate) as having probable asbestos exposure.  See May 2015 statement of the case.  

VA treatment records show diagnoses of mild obstructive pulmonary disease and hypopharyngeal cancer.

The Veteran has not been afforded an examination to assess whether his current and claimed disabilities are related to his exposure to asbestos in service. McClendon.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for his back, oral/throat/lung cancer, and obstructive pulmonary disease.  Upon receipt of authorization, take appropriate action to contact the identified providers (specifically from Drs. Dalton, Boone, King, Hayes and White) and request any outstanding, non-duplicative records.  

Also, obtain complete VA treatment records since February 2016.  If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  Schedule the Veteran for VA examinations by clinician with appropriate expertise to determine the nature and etiology of his claim disabilities.  The entire claims file, a copy of this Remand, and any additional medical records secured as a result of this Remand, must be reviewed by the examiners.  All appropriate diagnostic testing must be conducted.  The appropriate examiners should respond to the following: 

a) Identify all current low back conditions.

b) For each low back condition found on examination, to also include the current diagnosis of stenosis, is it as likely as not (50 percent or better probability) that such low back condition had onset in service or is otherwise related to service? 

c) Identify any and all current respiratory/lung conditions.

d) For each respiratory/lung condition found on examination, and also for the diagnoses of mild obstructive pulmonary disease and hypopharyngeal cancer documented in the claims file, is it as likely as not (50 percent or better probability) that such conditions had onset in service or are otherwise related to service, to include as a result of asbestos exposure?  

The examiner is advised that the Veteran's exposure to asbestos in service is probable due to his military occupational specialty.

A complete rationale for all of the requested opinions must be provided.  If the examiners feel that the opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Thereafter, readjudicate the appeal.  If either of the claims remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





